DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of patentably indistinct species Plug 900 (FIGS. 121-128) and Plug 950 (FIGS. 128A-128G) in the reply filed on 13 September 2022 is acknowledged.
Drawings
Figures 1, 2 & 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are further objected to because of the following issues:
Reference characters “A” and B” are used in multiple instances but refer to different parts in each instant (e.g. FIG. 18 & 59 vs FIG. 72 vs FIG. 85 vs. FIG 116, etc.).
Reference characters “D1”, “D2”, “D3” and “D4” are used in multiple instances but refer to different parts in each instant (e.g. FIG. 65 vs FIG. 100). 
The specification describes the plurality of holes formed in the outer ring 271 as “275”, but they are not labelled as such in the relevant figures (e.g. 38, 39, 41). It is not clear if “275” otherwise appears in the figures as required.
Fig. 65 is described as being the same embodiment as FIG. 50, but Fig. 65 is missing bevel 468, so it is unclear if this is actually the same embodiment or not. 
Fig. 80: Reference character 456 is supposed to be indicating a first surface but appears to be indicating a body instead. 
Fig. 211: the body of the housing is shown in cross-section but is missing the required hatching. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Reference characters D1-D4 are reused for different dimensions (see para. 335 & 362 vs para. 391). 
Reference characters A & B are reused for different features (e.g., see para. 276 vs para. 365, etc.). 
Para. 368, line 1: “suction valve 296” appears it should read “suction valve 292”. 
Para. 368, line 7: “seal 342” appears it should read “seal 432”
Para. 394, line 5: “FIG. 100F” appears it should read “FIG. 100G”. 
Para. 429, line 7: “second surface 856” appears it should read “second surface 556”. 
Para. 429, line 8: “fluid routing plug 850” appears it should read “fluid routing plug 550”. 
Appropriate correction is required.
Claim Objections
Claims 1, 6, 7, 11, 12, 17 are objected to because of the following informalities:
Claims 1, 7, 12 & 17 each establish “an outer intermediate surface”, but later recite simply “the intermediate surface”. To maintain consistency and improve clarity, the later recitation should read “the outer intermediate surface”. 
Claims 6 & 11 depend from claims 1 & 7 respectively and also recite “the intermediate surface”. To maintain consistency and improve clarity, these recitations should also read “the outer intermediate surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6 & 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 & 12 recite corresponding limitations wherein a position of the first and second openings of the second fluid passages is determined relative to a plane containing a line perpendicular to the central longitudinal axis, in which the first opening, when projected onto the plane, is positioned at a first angle relative to the line, and the second opening, when projected onto the plane, is positioned at a second angle relative to the line. These limitations render the respective claims indefinite for the reasons set forth below. 
It is unclear how these first and second angles are intended to be measured or otherwise defined. The first and second openings, projected onto the plane, would form an area / region on the plane and it is not clear how an angle relative to a line on the plane would be determined. Stated differently, an angle is a measure of the inclination of one line or plane to another line or plane which intersects the first. While, as best understood, the arbitrary “line perpendicular to the central longitudinal axis” would form one such line the first and second openings are not themselves lines or planes which intersect the first line to properly define an angle. It is unclear what would serve as the vertex and/or the other line/plane of the angle. 
As best understood, second and third lines perpendicular to the central longitudinal axis could be defined, each passing through the central longitudinal axis, the second line also passing through a center point of the first opening projection, and the third line passing through a center point of the second opening projection; wherein a first angle could be defined between the first (arbitrary) line and the second line, and a second angle could be defined between the first (arbitrary) line and the third line, the intersection of the plane and the central longitudinal axis serving as the vertex in these instances. However, this is not what is claimed or even necessarily what is disclosed. 
Claims 13-16 are rejected due to dependency on claim 12. 

Claim 15 further recites “in which the first and second angles are different”. However, since the “line perpendicular to the central longitudinal axis”, as currently defined, could be placed at any arbitrary rotation in the plane perpendicular to the central longitudinal axis, so long as the first and second openings are at a different rotational position relative to the central longitudinal axis, the exact same apparatus could be seen as either meeting the claim or not meeting the claim, depending on the chosen (arbitrary) line. 
By way of example, see two annotated figs. 127 below. In the first example, an arbitrary line is shown, along with lines through the central axis to each of the first and second openings. Here, the first and second angles between these lines are different. Conversely, without any changes to the plug, when the arbitrary line is chosen to bisect the lines through the first and second openings, the first and second angles between these lines is the same. Since this angular comparison is a comparison between two points and an arbitrary line, such an arrangement could be shown for any configuration wherein the first and second opening are not radially aligned. 
Since the exact same apparatus can both be seen as reading on the claim or not reading on the claim based on which arbitrary measurement line is chosen, the claim takes on an unreasonable degree of uncertainty. 


    PNG
    media_image1.png
    377
    333
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    377
    334
    media_image2.png
    Greyscale


Claims 6 & 11 recite “in which interconnection between the intermediate surface of the body and the first surface is formed within the axially-blind bore”. While, as best understood these limitations are likely intended to further define the limitation found in claims 1 & 7 of “each of the first fluid passages…interconnecting the intermediate surface and the first surface of the body”, the limitations of claims 6 & 11 may instead be seen as establishing an additional interconnection, causing the respective claims to take on an unreasonable degree of uncertainty. 
In other words, it is not clear if the “interconnection” defined in claims 6 & 11 is the same interconnecting aspect of the first fluid passages as recited in claims 1 & 7. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12, 14, 16-18, 20 & 21 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacht (US 9,670,922; cited in applicant’s IDS received 06 April 2022).
Regarding claim 12, Pacht discloses (figs. 1-4) a fluid routing plug, comprising: 
a body (17) having opposed first (60) and second (62) surfaces, in which the first and second surfaces are joined by an outer intermediate surface (63); and in which the body has a central longitudinal axis that extends through the first and second surfaces (i.e. a longitudinal axis through the center of the body, as would be vertically oriented in figs. 2A-3B; see also col. 7, lines 14-20); 
a plurality of first fluid passages (53; see figs. 2A & 3A) formed in the body, each of the first fluid passages interconnecting the intermediate surface (at opening 55) and the first surface of the body (at opening 57; via counterbore at 39); and 
a plurality of second fluid passages (69; see figs. 2B & 3B) formed in the body, each of the second fluid passages interconnecting the first (at opening 71) and second (at opening 73, via counterbore 76) surface of the body; 
in which each of the second fluid passages opens on the first surface at a first opening (71) and opens on the second surface at a second opening (73). 

The fluid routing plug of Pacht is also seen as reading on the additional limitations as set forth below. 
Regarding the limitation in which a position of the first and second openings is determined relative to a plane containing a line perpendicular to the central longitudinal axis, while only longitudinal cross-sections are shown, it is noted that the “plane containing a line perpendicular to the central longitudinal axis” is merely defining an axial cross-section with an arbitrary line perpendicular to the axis which, as understood, are not actual physical elements of the device. If the fluid routing plug of Pacht were to be viewed in axial cross-section (i.e. a cross-section in a plane containing a line perpendicular to the central longitudinal axis), the first and second openings have positions which could be determined relative to said plane. By way of example, see fig. 1: the first openings 71 appear as generally circular cross-sectional openings on the planar surface at 60 which is understood to be perpendicular to the central longitudinal axis. 
Regarding the limitations in which the first opening, when projected onto the plane, is positioned at a first distance from the central longitudinal axis; and in which the second opening, when projected onto the plane, is positioned at a second distance from the central longitudinal axis, as can be seen from figures 2B & 3B, the first openings 71 are positioned at a first distance from the central longitudinal axis while the second openings 73 are positioned at a second distance from the central longitudinal axis (i.e., the second distance being smaller than the first distance, since the second openings are closer to the center than the first openings). 
Finally, regarding the limitations in which the first opening, when projected onto the plane, is positioned at a first angle relative to the line; and in which the second opening, when projected onto the plane, is positioned at a second angle relative to the line, as set forth in the grounds of rejection under 35 U.S.C. 112(b) above, it is not clear how these angles are to be determined. However, to the extent that these limitations were intended to describe a circumferential rotation aspect of the first and second openings, as best understood, the first and second openings of each respective second fluid passage appear to be located at the same angle of rotation relative to the fluid routing plug (i.e. the second fluid passages, as shown, traverse axially and radially, but not circumferentially). 
Thus, for a given line perpendicular to the central longitudinal axis, the first opening, when projected onto the plane, would be positioned at a first angle relative to the line; and the second opening, when projected onto the plane, would be positioned at a second angle relative to the line. While the first and second angles in this case would be equal, the limitations of claim 12 do not require them to be different (that limitation is set forth later in claim 16). 
Regarding claim 14, the fluid routing plug of Pacht reads on the additional limitation in which the first and second distances are different (see figs. 2B & 3B: the first openings are positioned further from the central longitudinal axis than the second openings, such that the first distance would be greater than the second distance).

Regarding claim 16, the fluid routing plug of Pacht reads on the additional limitation in which the plurality of second fluid passages (69) open into a counterbore (76) formed in the second surface of the body (see figs. 2B & 3B).

Regarding claim 17, Pacht discloses (figs. 1-4) a fluid routing plug, comprising: 
a body (17) having opposed first (60) and second (62) surfaces, in which the first and second surfaces are joined by an outer intermediate surface (63); and in which the body has a central longitudinal axis that extends through the first and second surfaces (i.e. a longitudinal axis through the center of the body, as would be vertically oriented in figs. 2A-3B; see also col. 7, lines 14-20); 
a plurality of first fluid passages (53; see figs. 2A & 3A) formed in the body, each of the first fluid passages interconnecting the intermediate surface (at opening 55) and the first surface of the body (at opening 57; via counterbore at 39); and 
a plurality of second fluid passages (69; see figs. 2B & 3B) formed in the body, each of the second fluid passages interconnecting the first (at opening 71) and second (at opening 73, via counterbore 76) surface of the body; in which at least a portion of one of the plurality of second fluid passages intersects a plane that contains the central longitudinal axis of the body (see below).

Regarding the limitation in which at least a portion of one of the plurality of second fluid passages intersects a plane that contains the central longitudinal axis of the body, it is noted that figures 2B & 3B are each seen as being cross-sections along a plane that contains the central longitudinal axis of the body (i.e., a longitudinal cross section through the center of the plug). Further, as can be seen in these figures, two of the plurality of second fluid passages are sectioned in the cross-section and thus intersect the plane that contains the central longitudinal axis of the body, meeting the limitations of the claim. 

Regarding claim 18, the fluid routing plug of Pacht reads on the additional limitation in which each of the second fluid passages has a circular cross-sectional shape (see circular cross-section of the second fluid passages at least at first openings 71 shown in fig. 1).
See MPEP § 2125(I): when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.

Regarding claim 20, the fluid routing plug of Pacht reads on the additional limitation in which the plurality of first fluid passages (53) and the plurality of second fluid passages (69) do not intersect.
The figures and specification of Pacht do not show or describe any intersection of the first fluid passages and second fluid passages. Thus, a person of ordinary skill in the art would reasonably infer that these passages do not intersect. See MPEP § 2144.01. 

Regarding claim 21, the fluid routing plug of Pacht reads on the additional limitation in which the plurality of second fluid passages (69) open into a counterbore (76) formed in the second surface of the body (see figs. 2B & 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 & 11 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pacht in view of Berlyn (US 3,531,052).
Examination Note: claims 1 & 7 are substantially similar, with only a minor difference in wording regarding the relation between the first longitudinal axis and the central longitudinal axis. For brevity, the grounds of rejection of these similar claims have been combined below. Rejections for corresponding dependent claims have also been combined, as set forth below. 
Regarding claims 1 & 7, Pacht discloses (figs. 1-4) a fluid routing plug, comprising: 
a body (17) having opposed first (60) and second (62) surfaces, in which the first and second surfaces are joined by an outer intermediate surface (63); and in which the body has a central longitudinal axis that extends through the first and second surfaces (i.e. a longitudinal axis through the center of the body, as would be vertically oriented in figs. 2A-3B; see also col. 7, lines 14-20); 
a plurality of first fluid passages (53; see figs. 2A & 3A) formed in the body, each of the first fluid passages having a first longitudinal axis (i.e., an axis along the length of the first fluid passages) and interconnecting the intermediate surface (at opening 55) and the first surface of the body (at opening 57; via counterbore at 39); and 
a plurality of second fluid passages (69; see figs. 2B & 3B) formed in the body, each of the second fluid passages interconnecting the first (at opening 71) and second (at opening 73, via counterbore 76) surface of the body.
Pacht does not explicitly disclose the additional limitation in which the first longitudinal axis (of each of the first fluid passages) is in a spaced-relationship with (claim 1) / does not intersect (claim 7) the central longitudinal axis. 

Berlyn teaches (figs. 2 & 3) a fluid routing plug having a body (16) comprising a plurality of fluid passages (22a) interconnecting an outer intermediate surface and an inner bore (17) of the fluid routing plug, wherein the fluid passages have a first longitudinal axis that is in a spaced relationship with / does not intersect a central longitudinal axis of the fluid routing plug. 
As can be seen from figs. 2 & 3, the longitudinal axes of the fluid passages are offset from the central longitudinal axis such that the passages are arranged tangentially relative to the inner bore, rather than perpendicularly. 
It would have bene obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid routing plug of Pacht such that the first longitudinal axis of each of the first fluid passages is in a spaced relationship with / does not intersect the central longitudinal axis, in view of the teachings of Berlyn, to induce a swirl-type flow pattern in the fluid received from the first fluid passages (e.g., to promote mixing, preventing settlement of entrained solids in undesired locations, keeping the valve seat clean, etc.). 
Such a modification would have been otherwise obvious as the use of a known technique (providing fluid passages in fluid routing plug from an outer intermediate surface to a central bore wherein they are in a tangential relationship relative to a central bore, as in Berlyn) to improve a similar device (the fluid routing plug of Pacht) in the same way (e.g., to promote swirling flow in the central bore, etc.)

Regarding claims 2 & 8, the fluid routing plug of Pacht reads on the additional limitation in which at least a portion of one of the plurality of second fluid passages intersects a plane that contains the central longitudinal axis of the body.
In particular, figures 2B & 3B of Pacht are each seen as being cross-sections along a plane that contains the central longitudinal axis of the body (i.e., a longitudinal cross section through the center of the plug). Further, as can be seen in these figures, two of the plurality of second fluid passages are sectioned in the cross-section and thus intersect the plane that contains the central longitudinal axis of the body, meeting the limitations of the claim. 

Regarding claim 3, the fluid routing plug of Pacht reads on the additional limitation in which each of the second fluid passages (69) opens on the first surface (60) at a first opening (71) and opens on the second surface (62) at a second opening (73, via counterbore 76). 
The fluid routing plug of Pacht is also seen as reading on the additional limitations of claim 3 as set forth below. 
Regarding the limitation in which a position of the first and second openings is determined relative to a plane containing a line perpendicular to the central longitudinal axis, while only longitudinal cross-sections are shown, it is noted that the “plane containing a line perpendicular to the central longitudinal axis” is merely defining an axial cross-section with an arbitrary line perpendicular to the axis which, as understood, are not actual physical elements of the device. If the fluid routing plug of Pacht were to be viewed in axial cross-section (i.e. a cross-section in a plane containing a line perpendicular to the central longitudinal axis), the first and second openings have positions which could be determined relative to said plane. By way of example, see fig. 1: the first openings 71 appear as generally circular cross-sectional openings on the planar surface at 60 which is understood to be perpendicular to the central longitudinal axis. 
Regarding the limitations in which the first opening, when projected onto the plane, is positioned at a first distance from the central longitudinal axis; and in which the second opening, when projected onto the plane, is positioned at a second distance from the central longitudinal axis, as can be seen from figures 2B & 3B, the first openings 71 are positioned at a first distance from the central longitudinal axis while the second openings 73 are positioned at a second distance from the central longitudinal axis (i.e., the second distance being smaller than the first distance, since the second openings are closer to the center than the first openings). 
Finally, regarding the limitations in which the first opening, when projected onto the plane, is positioned at a first angle relative to the line; and in which the second opening, when projected onto the plane, is positioned at a second angle relative to the line, as set forth in the grounds of rejection under 35 U.S.C. 112(b) above, it is not clear how these angles are to be determined. However, to the extent that these limitations were intended to describe a circumferential rotation aspect of the first and second openings, as best understood, the first and second openings of each respective second fluid passage appear to be located at the same angle of rotation relative to the fluid routing plug (i.e. the second fluid passages, as shown, traverse axially and radially, but not circumferentially). 
Thus, for a given line perpendicular to the central longitudinal axis, the first opening, when projected onto the plane, would be positioned at a first angle relative to the line; and the second opening, when projected onto the plane, would be positioned at a second angle relative to the line. While the first and second angles in this case would be equal, the limitations of claim 3 do not require them to be different. 

Regarding claim 4, the fluid routing plug of Pacht reads on the additional limitation in which each of the second fluid passages have a circular cross-sectional shape (see circular cross-section of the second fluid passages at least at first openings 71 shown in fig. 1).
See MPEP § 2125(I). 
Regarding claims 5 & 10, the fluid routing plug of Pacht reads on the additional limitation in which the plurality of first fluid passages (53) and the plurality of second fluid passages (69) do not intersect.
The figures and specification of Pacht do not show or describe any intersection of the first fluid passages and second fluid passages. Thus, a person of ordinary skill in the art would reasonably infer that these passages do not intersect. See MPEP § 2144.01.

Regarding claims 6 & 11, the fluid routing plug of Pacht reads on the additional limitations wherein the fluid routing plug further comprises an axially-blind bore (39) formed in the first surface (60) of the body; in which interconnection (via the first fluid passages) between the intermediate surface (63) of the body and the first surface (60) is formed within the axially-blind bore (see figs. 2A & 3A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pacht in view of Berlyn as applied to claim 7 above or, in the alternative, as unpatentable over Pacht in view of Berlyn as above and further in view of Duron (US 3,181,473).
Regarding claim 9, Pacht discloses “a plurality” of second fluid passages 69 (col. 5, lines 3), but does not explicitly disclose that such a plurality of second fluid passages comprises twelve second fluid passages (i.e., four are disclosed in the provided example). 
First, it is noted that applicant’s specification does not set forth any evidence of criticality or unexpected result arising from the use of twelve second fluid passages. Rather, this appears to be merely a preference rather than a critical aspect of the invention (para. 315: “In alternative embodiments, more or less than twelve second fluid passages may be formed in the body”). In other words, Applicant has not disclosed that providing the fluid routing plug to include twelve second fluid passages solves any stated problem or is for any particular purpose. Moreover, it appears that the fluid routing plug would perform equally well with any reasonable number of second fluid passages. 
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fluid routing plug of Pacht with twelve second fluid passages because the particular number of fluid passages does not appear to provide any unexpected results. 

To promote compact prosecution, the following additional teaching is provided. 
Duron teaches (figs. 1-6) a fluid guiding arrangement comprising a body (generally indicated at H) having a plurality of first fluid passages (H20) and a plurality of second fluid passages (H46). Duron further teaches (e.g., fig. 4) that twelve first fluid passages and twelve second fluid passages may be provided. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid routing plug of Pacht such that the plurality of second fluid passages comprised twelve second fluid passages, in view of the teachings of Duron, as the use of a known technique (i.e., providing a plurality of circularly arranged fluid passages of a fluid routing arrangement to include twelve such fluid passages, as in Duron) to improve a similar device (the fluid routing plug / arrangement of Pacht) in the same way (e.g., providing a more even distribution of fluid passages around the circumference of the arrangement vs only 4 fluid passages, etc.). 

Claims 13 & 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pacht as applied to claims 12 & 17, respectively, above, and further in view of Berlyn.
Regarding claims 13 & 19, the fluid routing plug of Pacht reads on the additional limitation in which each of the first fluid passages (53) has a first longitudinal axis (i.e., an axis along the length of the first fluid passages). 
Pacht does not explicitly disclose the additional limitations in which the first longitudinal axis (of each of the first fluid passages) is in a spaced-relationship with (claim 13) / does not intersect (claim 19) the central longitudinal axis.

Berlyn teaches (figs. 2 & 3) a fluid routing plug having a body (16) comprising a plurality of fluid passages (22a) interconnecting an outer intermediate surface and an inner bore (17) of the fluid routing plug, wherein the fluid passages have a first longitudinal axis that is in a spaced relationship with / does not intersect a central longitudinal axis of the fluid routing plug. 
As can be seen from figs. 2 & 3, the longitudinal axes of the fluid passages are offset from the central longitudinal axis such that the passages are arranged tangentially relative to the inner bore, rather than perpendicularly. 
It would have bene obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid routing plug of Pacht such that the first longitudinal axis of each of the first fluid passages is in a spaced relationship with / does not intersect the central longitudinal axis, in view of the teachings of Berlyn, to induce a swirl-type flow pattern in the fluid received from the first fluid passages (e.g., to promote mixing, preventing settlement of entrained solids in undesired locations, keeping the valve seat clean, etc.). 
Such a modification would have been otherwise obvious as the use of a known technique (providing fluid passages in fluid routing plug from an outer intermediate surface to a central bore wherein they are in a tangential relationship relative to a central bore, as in Berlyn) to improve a similar device (the fluid routing plug of Pacht) in the same way (e.g., to promote swirling flow in the central bore, etc.)


Claim 15 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Pacht as applied to claim 12 above, and further in view of Richardson (US 3,062,198).
Regarding claim 15, with respect to the limitation in which the first and second angles are different, it is first noted that, as set forth in the grounds of rejection under 35 U.S.C. 112(b) above, it is not clear how these angles are to be determined. 
However, to the extent that these limitations were intended to describe a circumferential rotation aspect of the first and second openings, Pacht does not explicitly disclose the additional limitation wherein the first and second angles (i.e. rotational angles of the first and second opening of each of the second fluid passage, respectively) are different. 
Richardson teaches (figs. 1-3) a fluid routing arrangement comprising a body (38) having a plurality of fluid outlet passages (incl. 42a & 42b) interconnecting first and second surfaces of the body (see fig. 2), the fluid passages opening on the first surface at a first opening and opening on the second surface at a second opening, in which a position of the first and second openings is determined relative to a place containing a line perpendicular to the central longitudinal axis (e.g., the plane as shown in fig. 3; two such lines perpendicular to the central axis shown) in which the first opening (e.g., any of the broken / dashed line openings of 42a or 42b shown in fig. 3), when projected onto the plane, is positioned at a first distance from the central longitudinal axis and at a first angle relative to the line (as shown), and in which the second opening (e.g., any of the corresponding solid line openings of 42a or 42b shown in fig. 3), when projected onto the plane, is positioned at a second distance from the central longitudinal axis and at a second angle relative to the line (e.g., deviating at an angle related to the angles “t” indicated). See col. 4, lines 40-56. 
As taught, the fluid passages are arranged to deviate angularly relative to the line perpendicular to the central longitudinal axis to impart a swirling motion to the fluid passing through. 
It would have bene obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid routing plug of Pacht such that the first opening, when projected onto the plane, is positioned at a first angle relative to the line and such that the second opening, when projected onto the plane, is positioned at a second angle relative to the line, wherein the first and second angles are different, in view of the teachings of Richardson, to induce a swirl-type flow pattern in the fluid received from the second fluid passages (e.g., to promote mixing, preventing settlement of entrained solids in undesired locations, keeping the valve seat clean, etc.).
Such a modification would have been otherwise obvious as the use of a known technique (providing outlet fluid passages in fluid routing arrangement to have an angularly varying pattern relative to a line perpendicular to the central longitudinal axis as in Richardson) to improve a similar device (the fluid routing plug / arrangement of Pacht) in the same way (e.g., to promote swirling flow at the outlet, etc.). 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753    

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753